EXHIBIT 10.4

 


CONTINUING GUARANTY

 

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodations heretofore or hereafter
from time to time made or granted to PROSPECT MEDICAL HOLDINGS, INC., a Delaware
corporation (the “Borrower”), pursuant to the Credit Agreement dated as of the
date hereof by and among the Borrower, ROYAL BANK OF CANADA as administrative
agent (the “Administrative Agent”) and the lenders party thereto (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms not otherwise defined in this Guaranty shall have
the respective meanings set forth in the Credit Agreement), the undersigned
Guarantor (whether one or more, the “Guarantor”, and if more than one, jointly
and severally) hereby furnishes its guaranty of the Guaranteed Obligations (as
hereinafter defined) pursuant to this Continuing Guaranty dated as of July 29,
2009 as follows:

 

1.             GUARANTY.  The Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of all “Obligations” as defined in the Credit Agreement, and any and
all existing and future indebtedness and liabilities of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Administrative Agent and any other Secured Party arising under
the Credit Agreement, any other Loan Documents and any instruments, agreements
or other documents of any kind or nature now or hereafter executed in connection
therewith (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Administrative Agent and any other Secured Party in connection with the
collection or enforcement thereof), and whether recovery upon such indebtedness
and liabilities may be or hereafter become unenforceable or shall be an allowed
or disallowed claim under any proceeding or case commenced by or against any
Guarantor or the Borrower under the Bankruptcy Code (Title 11, United States
Code), any successor statute or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (collectively, “Debtor Relief
Laws”), and including interest that accrues after the commencement by or against
the Borrower of any proceeding under any Debtor Relief Laws (collectively, the
“Guaranteed Obligations”).  The books and records of the Administrative Agent
and the books and records of each Secured Party showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.  Anything
contained herein to the contrary notwithstanding, the

 

--------------------------------------------------------------------------------


 

obligations of the Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.

 

2.             NO SETOFF OR DEDUCTIONS; TAXES; PAYMENTS.  The Guarantor
represents and warrants that it is organized and resident in the United States
of America.  The Guarantor shall make all payments hereunder without setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Guarantor is compelled by law to make such
deduction or withholding.  If any such obligation (other than one arising with
respect to taxes based on or measured by the income or profits of the
Administrative Agent or any other Secured Party) is imposed upon the Guarantor
with respect to any amount payable by it hereunder, the Guarantor will pay to
the Administrative Agent or such other Secured Party, on the date on which such
amount is due and payable hereunder, such additional amount in Dollars as shall
be necessary to enable the Administrative Agent or such other Secured Party to
receive the same net amount which the Administrative Agent or such other Secured
Party would have received on such due date had no such obligation been imposed
upon the Guarantor.  The Guarantor will deliver promptly to the Administrative
Agent or such other Secured Party certificates or other valid vouchers for all
taxes or other charges deducted from or paid with respect to payments made by
the Guarantor hereunder. Payments by the Guarantor shall be made to the
Administrative Agent in accordance with Section 2.11 of the Credit Agreement and
shall be credited and applied in accordance with Section 8.03 of the Credit
Agreement.  The obligations of the Guarantor under this paragraph shall survive
the payment in full of the Guaranteed Obligations and termination of this
Guaranty.

 

3.             RIGHTS OF ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES. 
The Guarantor consents and agrees that the Administrative Agent and the other
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Administrative Agent and the other
Secured Parties in their sole discretion (subject to the terms of the Loan
Documents) may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations.  Without
limiting the generality of the foregoing, the Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of the Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of the Guarantor.

 

4.             CERTAIN WAIVERS.  The Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Administrative Agent or any other Secured Party) of the
liability of the Borrower other than payment in full of the Guaranteed

 

2

--------------------------------------------------------------------------------


 

Obligations; (b) any defense based on any claim that the Guarantor’s obligations
exceed or are more burdensome than those of the Borrower; (c) the benefit of any
statute of limitations affecting the Guarantor’s liability hereunder; (d) any
right to require the Administrative Agent or any other Secured Party to proceed
against the Borrower, proceed against or exhaust any security for the
Indebtedness, or pursue any other remedy in the Administrative Agent’s or any
other Secured Party’s power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by the Administrative Agent or
any other Secured Party; and (f) to the fullest extent permitted by law, any and
all other defenses or benefits that may be derived from or afforded by
applicable law limiting the liability of or exonerating guarantors or sureties. 
The Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations. 
In accordance with Section 2856 of the California Civil Code the Guarantor
waives any and all rights and defenses available to it by reason of Sections
2787 to 2855, inclusive, 2899 and 3433 of the California Civil Code, including
any and all rights or defenses the Guarantor may have because the Obligations
are secured by real property or by reason of protection afforded to the
Guarantor with respect to any of the Obligations pursuant to the antideficiency
or other laws of the State of California limiting or discharging a principal’s
indebtedness or a guarantor’s obligations, including Section 580a, 580b, 580d or
726 of the California Code of Civil Procedure.  Consequently, among other
things: (1) the Secured Parties may collect from the Guarantor without first
foreclosing on any real or personal property collateral pledged by the
Guarantor; and (2) if the Secured Parties foreclose on any real property
collateral pledged by the Guarantor: (x) the amount of the Obligations may be
reduced only by the price for which the collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price and (y) the
Secured Parties may collect from the Guarantor even if the Secured Parties, by
foreclosing on the real property collateral, have destroyed any right the
Guarantor may have to collect from the Borrower. This is an unconditional and
irrevocable waiver of any rights and defenses the Guarantor may have because the
Obligations are secured by real property. The Guarantor also waives all rights
and defenses arising out of an election of remedies by the Secured Parties, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for an Obligation, has destroyed the Guarantor’s rights of
subrogation and reimbursement against the Borrower by the operation of
Section 580d of the California Code of Civil Procedure or otherwise; and even
though that election of remedies by the Secured Parties, such as nonjudicial
foreclosure with respect to security for an obligation of the Guarantor, has
destroyed the Borrower’s rights of contribution against the Guarantor.  As
provided below, this Guaranty shall be governed by, and construed in accordance
with, the laws of the State of New York.  The foregoing waivers and the
provisions hereinafter set forth in this Guaranty which pertain to California
law are included solely out of an abundance of caution, and shall not be
construed to mean that any of the above referenced provisions of California law
are in any way applicable to this Guaranty or the Guaranteed Obligations.

 

5.             OBLIGATIONS INDEPENDENT.  The obligations of the Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be

 

3

--------------------------------------------------------------------------------


 

brought against the Guarantor to enforce this Guaranty whether or not the
Borrower or any other person or entity is joined as a party.

 

6.             SUBROGATION.  The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and any commitments of the Administrative Agent and
each other Secured Party or facilities provided by the Administrative Agent and
each other Secured Party with respect to the Guaranteed Obligations are
terminated.  If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Administrative Agent and the other Secured Parties and shall forthwith be
paid to the Administrative Agent (for the benefit of itself and the other
Secured Parties) to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.

 

7.             CONTRIBUTION.  Subject to Paragraph 6 above, the Guarantor hereby
agrees with each other Guarantor that if any Guarantor shall make an Excess
Payment (as defined below), such Guarantor shall have a right of contribution
from each other Guarantor in an amount equal to such other Guarantor’s
Contribution Share (as defined below) of such Excess Payment.  The payment
obligations of any Guarantor under this Paragraph 7 shall be subordinate and
subject in right of payment to the Guaranteed Obligations until such time as the
Guaranteed Obligations have been paid in full, and no Guarantor shall exercise
any right or remedy under this Paragraph 7 against any other Guarantor until
such Guaranteed Obligations have been paid in full.

 

For purposes of this Paragraph 7:

 

(A)           “EXCESS PAYMENT” SHALL MEAN THE AMOUNT PAID BY ANY GUARANTOR IN
EXCESS OF ITS RATABLE SHARE OF ANY GUARANTEED OBLIGATIONS;

 

(B)           “RATABLE SHARE” SHALL MEAN, FOR ANY GUARANTOR IN RESPECT OF ANY
PAYMENT OF GUARANTEED OBLIGATIONS, THE RATIO (EXPRESSED AS A PERCENTAGE) AS OF
THE DATE OF SUCH PAYMENT OF GUARANTEED OBLIGATIONS OF (I) THE AMOUNT BY WHICH
THE AGGREGATE PRESENT FAIR SALABLE VALUE OF ALL OF ITS ASSETS AND PROPERTIES
EXCEEDS THE AMOUNT OF ALL DEBTS AND LIABILITIES OF SUCH GUARANTOR (INCLUDING
PROBABLE CONTINGENT, SUBORDINATED, UNMATURED, AND UNLIQUIDATED LIABILITIES, BUT
EXCLUDING THE OBLIGATIONS OF SUCH GUARANTOR HEREUNDER) TO (II) THE AMOUNT BY
WHICH THE AGGREGATE PRESENT FAIR SALABLE VALUE OF ALL ASSETS AND OTHER
PROPERTIES OF ALL OF THE GUARANTORS EXCEEDS THE AMOUNT OF ALL OF THE DEBTS AND
LIABILITIES (INCLUDING PROBABLE CONTINGENT, SUBORDINATED, UNMATURED, AND
UNLIQUIDATED LIABILITIES, BUT EXCLUDING THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER) OF THE GUARANTORS; PROVIDED, HOWEVER, THAT, FOR PURPOSES OF
CALCULATING THE RATABLE SHARES OF THE GUARANTORS IN RESPECT OF ANY PAYMENT OF
GUARANTEED OBLIGATIONS, ANY GUARANTOR THAT BECAME A GUARANTOR SUBSEQUENT TO THE
DATE OF ANY SUCH PAYMENT SHALL BE DEEMED TO HAVE BEEN A GUARANTOR ON THE DATE OF
SUCH PAYMENT AND THE FINANCIAL INFORMATION FOR SUCH GUARANTOR AS OF THE DATE
SUCH GUARANTOR BECAME A GUARANTOR SHALL BE UTILIZED FOR SUCH GUARANTOR IN
CONNECTION WITH SUCH PAYMENT; AND

 

4

--------------------------------------------------------------------------------


 

(C)           “CONTRIBUTION SHARE” SHALL MEAN, FOR ANY GUARANTOR IN RESPECT OF
ANY EXCESS PAYMENT MADE BY ANY OTHER GUARANTOR, THE RATIO (EXPRESSED AS A
PERCENTAGE) AS OF THE DATE OF SUCH EXCESS PAYMENT OF (I) THE AMOUNT BY WHICH THE
AGGREGATE PRESENT FAIR SALABLE VALUE OF ALL OF ITS ASSETS AND PROPERTIES EXCEEDS
THE AMOUNT OF ALL DEBTS AND LIABILITIES OF SUCH GUARANTOR (INCLUDING PROBABLE
CONTINGENT, SUBORDINATED, UNMATURED, AND UNLIQUIDATED LIABILITIES, BUT EXCLUDING
THE OBLIGATIONS OF SUCH GUARANTOR HEREUNDER) TO (II) THE AMOUNT BY WHICH THE
AGGREGATE PRESENT FAIR SALABLE VALUE OF ALL ASSETS AND OTHER PROPERTIES OF THE
GUARANTORS OTHER THAN THE MAKER OF SUCH EXCESS PAYMENT EXCEEDS THE AMOUNT OF ALL
OF THE DEBTS AND LIABILITIES (INCLUDING PROBABLE CONTINGENT, SUBORDINATED,
UNMATURED, AND UNLIQUIDATED LIABILITIES, BUT EXCLUDING THE OBLIGATIONS OF THE
GUARANTORS) OF THE GUARANTORS OTHER THAN THE MAKER OF SUCH EXCESS PAYMENT;
PROVIDED, HOWEVER, THAT, FOR PURPOSES OF CALCULATING THE CONTRIBUTION SHARES OF
THE GUARANTORS IN RESPECT OF ANY EXCESS PAYMENT, ANY GUARANTOR THAT BECAME A
GUARANTOR SUBSEQUENT TO THE DATE OF ANY SUCH EXCESS PAYMENT SHALL BE DEEMED TO
HAVE BEEN A GUARANTOR ON THE DATE OF SUCH EXCESS PAYMENT AND THE FINANCIAL
INFORMATION FOR SUCH GUARANTOR AS OF THE DATE SUCH GUARANTOR BECAME A GUARANTOR
SHALL BE UTILIZED FOR SUCH GUARANTOR IN CONNECTION WITH SUCH EXCESS PAYMENT.

 

Each Guarantor recognizes and acknowledges that the rights to contribution
arising hereunder shall constitute an asset in favor of the party entitled to
such contribution.  This Paragraph 7 shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under applicable Law against the Borrower in respect of any payment of
Guaranteed Obligations.

 

8.             TERMINATION; REINSTATEMENT.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and any commitments of the Administrative Agent and each other Secured Party or
facilities provided by the Administrative Agent and any other Secured Party with
respect to the Guaranteed Obligations are terminated.  Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or the
Guarantor is made, or the Administrative Agent or any other Secured Party
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or any other Secured Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, all as if such payment had not been made or such
setoff had not occurred and whether or not the Administrative Agent or any other
Secured Party is in possession of or has released this Guaranty and regardless
of any prior revocation, rescission, termination or reduction.  The obligations
of the Guarantor under this paragraph shall survive termination of this
Guaranty.

 

9.             SUBORDINATION.  The Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Borrower owing to the Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to the Guarantor as subrogee of the Administrative Agent and any
other Secured Party or resulting from the

 

5

--------------------------------------------------------------------------------


 

Guarantor’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Guaranteed Obligations.  If the Administrative Agent so requests,
any such obligation or indebtedness of the Borrower to the Guarantor shall be
enforced and performance received by the Guarantor as trustee for the
Administrative Agent and the proceeds thereof shall be paid over to the
Administrative Agent on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of the Guarantor under this
Guaranty.

 

10.           STAY OF ACCELERATION.  In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, in connection with
any case commenced by or against the Borrower or any other Guarantor under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by the Guarantor immediately upon demand by the Administrative Agent.

 

11.           EXPENSES.  The Guarantor shall pay on demand all out-of-pocket
expenses (including attorneys’ fees and expenses) in any way relating to the
enforcement or protection of the Administrative Agent’s and each other Secured
Party’s rights under this Guaranty or in respect of the Guaranteed Obligations,
including any incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and any incurred in the preservation, protection or
enforcement of any rights of the Administrative Agent and each other Secured
Party in any proceeding under any Debtor Relief Laws.  The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

 

12.           MISCELLANEOUS.  No provision of this Guaranty may be waived,
amended, supplemented or modified, except by a written instrument executed by
the Administrative Agent and the Guarantor.  No failure by the Administrative
Agent or any other Secured Party to exercise, and no delay in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy or power hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity.  The unenforceability or invalidity of
any provision of this Guaranty shall not affect the enforceability or validity
of any other provision herein.  Unless otherwise agreed by the Administrative
Agent and the Guarantor in writing, this Guaranty is not intended to supersede
or otherwise affect any other guaranty now or hereafter given by the Guarantor
for the benefit of the Administrative Agent and the other Secured Parties or any
term or provision thereof.

 

13.           CONDITION OF BORROWER.  The Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Guarantor requires, and that the Administrative Agent and the other
Secured Parties have no duty, and the Guarantor is not relying on the
Administrative Agent or any other Secured Party at any time, to disclose to the
Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the guarantor waiving any duty
on the part of the Administrative Agent and the other Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

6

--------------------------------------------------------------------------------


 

14.           SETOFF.  If and to the extent any payment is not made when due
hereunder, the Guarantor hereby irrevocably authorizes each Secured Party and
each of their respective Affiliates at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable Laws, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Secured Party or any such Affiliate to or for the credit or the account
of the Guarantor against any and all of the obligations of the Guarantor now or
hereafter existing under this Agreement or any other Loan Document to such
Secured Party, irrespective of whether or not such Secured Party shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Guarantor may be contingent or unmatured or are owed to a
branch or office of such Secured Party different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of each
Secured Party and its respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Secured Party or its respective Affiliates may have.  Each Secured Party agrees
to notify the Guarantor promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

15.           REPRESENTATIONS AND WARRANTIES.  The Guarantor represents and
warrants that (a) it is duly organized and in good standing under the laws of
the jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (c) the making and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (d) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any governmental authority required
under applicable law and regulations for the making and performance of this
Guaranty have been obtained or made and are in full force and effect.

 

16.           INDEMNIFICATION AND SURVIVAL.  Without limitation on any other
obligations of the Guarantor or remedies of the Administrative Agent or any
other Secured Party under this Guaranty, the Guarantor shall, to the fullest
extent permitted by law, indemnify, defend and save and hold harmless the
Administrative Agent and each other Secured Party from and against, and shall
pay on demand, any and all damages, losses, liabilities and expenses (including
attorneys’ fees and expenses) that may be suffered or incurred by the
Administrative Agent or any other Secured Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their terms.  The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.

 

17.           GOVERNING LAW; ASSIGNMENT; JURISDICTION; NOTICES.  THIS GUARANTY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK.  This Guaranty shall

 

7

--------------------------------------------------------------------------------


 

(a) bind the Guarantor and its successors and assigns, provided that the
Guarantor may not assign its rights or obligations under this Guaranty without
the prior written consent of the Administrative Agent (and any attempted
assignment without such consent shall be void), and (b) inure to the benefit of
the Administrative Agent and each other Secured Party and their respective
successors and assigns and each Secured Party may, without notice to the
Guarantor and without affecting the Guarantor’s obligations hereunder, assign,
sell or grant participations in the Guaranteed Obligations and this Guaranty, in
whole or in part.  The Guarantor hereby irrevocably (i) submits to the
non-exclusive jurisdiction of any United States Federal or State court sitting
in New York, New York in any action or proceeding arising out of or relating to
this Guaranty, and (ii) waives to the fullest extent permitted by law any
defense asserting an inconvenient forum in connection therewith.  Service of
process by the Administrative Agent in connection with such action or proceeding
shall be binding on the Guarantor if sent to the Guarantor in the manner set
forth below.  The Guarantor agrees that the Administrative Agent and each other
Secured Party may disclose to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations of
all or part of the Guaranteed Obligations any and all information in the
Administrative Agent’s or such Secured Party’s possession concerning the
Guarantor, this Guaranty and any security for this Guaranty.  All notices and
other communications to the Guarantor under this Guaranty shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by telecopier to the Guarantor at its address set
forth below or at such other address in the United States as may be specified by
the Guarantor in a written notice delivered to the Administrative Agent at such
office as the Administrative Agent may designate for such purpose from time to
time in a written notice to the Guarantor.

 

18.           WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, EACH GUARANTOR AND EACH SECURED PARTY HERETO IRREVOCABLY WAIVES
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.  THIS GUARANTY REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

19.           ADDITIONAL GUARANTOR WAIVERS AND AGREEMENTS.

 


(A)           THE GUARANTOR UNDERSTANDS AND ACKNOWLEDGES THAT IF THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY FORECLOSES JUDICIALLY OR
NONJUDICIALLY AGAINST ANY REAL PROPERTY SECURITY FOR THE GUARANTEED OBLIGATIONS,
THAT FORECLOSURE COULD IMPAIR OR DESTROY ANY ABILITY THAT THE GUARANTOR MAY HAVE
TO SEEK REIMBURSEMENT, CONTRIBUTION, OR INDEMNIFICATION FROM THE

 

8

--------------------------------------------------------------------------------


 


BORROWER OR OTHERS BASED ON ANY RIGHT THE GUARANTOR MAY HAVE OF SUBROGATION,
REIMBURSEMENT, CONTRIBUTION, OR INDEMNIFICATION FOR ANY AMOUNTS PAID BY THE
GUARANTOR UNDER THIS GUARANTY.  THE GUARANTOR FURTHER UNDERSTANDS AND
ACKNOWLEDGES THAT IN THE ABSENCE OF THIS PARAGRAPH, SUCH POTENTIAL IMPAIRMENT OR
DESTRUCTION OF THE GUARANTOR’S RIGHTS, IF ANY, MAY ENTITLE THE GUARANTOR TO
ASSERT A DEFENSE TO THIS GUARANTY BASED ON SECTION 580D OF THE CALIFORNIA CODE
OF CIVIL PROCEDURE AS INTERPRETED IN UNION BANK V. GRADSKY, 265 CAL.APP.2D 40
(1968).  BY EXECUTING THIS GUARANTY, THE GUARANTOR FREELY, IRREVOCABLY, AND
UNCONDITIONALLY: (I) WAIVES AND RELINQUISHES THAT DEFENSE AND AGREES THAT THE
GUARANTOR WILL BE FULLY LIABLE UNDER THIS GUARANTY EVEN THOUGH THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY FORECLOSE, EITHER BY
JUDICIAL FORECLOSURE OR BY EXERCISE OF POWER OF SALE, ANY DEED OF TRUST SECURING
THE GUARANTEED OBLIGATIONS; (II) AGREES THAT THE GUARANTOR WILL NOT ASSERT THAT
DEFENSE IN ANY ACTION OR PROCEEDING WHICH THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY MAY COMMENCE TO ENFORCE THIS GUARANTY; (III) ACKNOWLEDGES AND
AGREES THAT THE RIGHTS AND DEFENSES WAIVED BY THE GUARANTOR IN THIS GUARANTY
INCLUDE ANY RIGHT OR DEFENSE THAT THE GUARANTOR MAY HAVE HAD OR BE ENTITLED TO
ASSERT BASED ON OR ARISING OUT OF ANY ONE OR MORE OF SECTIONS 580A, 580B, 580D,
OR 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2848 OF THE
CALIFORNIA CIVIL CODE; AND (IV) ACKNOWLEDGES AND AGREES THAT THE ADMINISTRATIVE
AGENT AND EACH OTHER SECURED PARTY IS RELYING ON THIS WAIVER IN CREATING THE
GUARANTEED OBLIGATIONS, AND THAT THIS WAIVER IS A MATERIAL PART OF THE
CONSIDERATION WHICH THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY IS
RECEIVING FOR CREATING THE GUARANTEED OBLIGATIONS.


 


(B)           THE GUARANTOR WAIVES ALL RIGHTS AND DEFENSES THAT THE GUARANTOR
MAY HAVE BECAUSE ANY OF THE GUARANTEED OBLIGATIONS IS SECURED BY REAL PROPERTY. 
THIS MEANS, AMONG OTHER THINGS: (I) THE ADMINISTRATIVE AGENT AND EACH OTHER
SECURED PARTY MAY COLLECT FROM THE GUARANTOR WITHOUT FIRST FORECLOSING ON ANY
REAL OR PERSONAL PROPERTY COLLATERAL PLEDGED BY THE BORROWER; AND (II) IF THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY FORECLOSES ON ANY REAL PROPERTY
COLLATERAL PLEDGED BY THE BORROWER OR ANY OTHER PERSON: (A) THE AMOUNT OF THE
GUARANTEED OBLIGATIONS MAY BE REDUCED ONLY BY THE PRICE FOR WHICH THE COLLATERAL
IS SOLD AT THE FORECLOSURE SALE, EVEN IF THE COLLATERAL IS WORTH MORE THAN THE
SALE PRICE, AND (B) THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY
COLLECT FROM THE GUARANTOR EVEN IF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED
PARTY, BY FORECLOSING ON THE REAL PROPERTY COLLATERAL, HAS DESTROYED ANY RIGHT
THE GUARANTOR MAY HAVE TO COLLECT FROM THE BORROWER OR ANY OTHER PERSON.  THIS
IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF ANY RIGHTS AND DEFENSES THE
GUARANTOR MAY HAVE BECAUSE ANY OF THE GUARANTEED OBLIGATIONS IS SECURED BY REAL
PROPERTY.  THESE RIGHTS AND DEFENSES INCLUDE, BUT ARE NOT LIMITED TO, ANY RIGHT
OR DEFENSES BASED UPON SECTION 580A, 580B, 580D, OR 726 OF THE CALIFORNIA CODE
OF CIVIL PROCEDURE.


 


(C)           THE GUARANTOR WAIVES ANY RIGHT OR DEFENSE IT MAY HAVE AT LAW OR
EQUITY, INCLUDING CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 580A, TO A FAIR
MARKET VALUE HEARING OR ACTION TO DETERMINE A DEFICIENCY JUDGMENT AFTER A
FORECLOSURE.


 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Continuing Guaranty to
be executed as of the day and year first written above.

 

 

GUARANTORS:

 

 

 

 

 

 

 

ALTA HOSPITALS SYSTEM, LLC

 

 

 

 

 

 

 

By: 

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

ALTA HOLLYWOOD HOSPITALS, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: President

 

 

 

 

 

 

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: President

 

 

 

 

 

 

 

GENESIS HEALTHCARE OF SOUTHERN CALIFORNIA, INC., A MEDICAL GROUP

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

POMONA VALLEY MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Vice President

 

[Prospect: Continuing Guaranty]

 

--------------------------------------------------------------------------------


 

 

PROMED HEALTH CARE ADMINISTRATORS

 

 

 

 

 

 

 

By: 

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Vice President

 

 

 

 

 

 

 

PROMED HEALTH SERVICES COMPANY

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Vice President

 

 

 

 

 

 

 

PROSPECT HOSPITAL ADVISORY SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

PROSPECT HEALTH SOURCE MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

PROSPECT MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Senior Vice President

 

[Prospect: Continuing Guaranty]

 

--------------------------------------------------------------------------------


 

 

PROSPECT MEDICAL SYSTEMS, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Chairman

 

 

 

 

 

 

 

PROSPECT NWOC MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

PROSPECT PROFESSIONAL CARE MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

STARCARE MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

UPLAND MEDICAL GROUP, A PROFESSIONAL MEDICAL CORPORATION

 

 

 

 

 

 

 

By: 

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Vice President

 

[Prospect: Continuing Guaranty]

 

--------------------------------------------------------------------------------